DETAILED ACTION
This office action is in response to the communications filed on 06/01/2022. Claims 1, 7, 11-23 are pending; claims 1, 20, 22 have been amended; claims 2-6, 8-10; claim 23 is added.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/01/2022 has been entered.

 Response to Amendment/Argument.
Applicant’s arguments with respect to claim(s) 1 ,7, 11-22 have been considered and persuasive in light of the amendment. However, upon further consideration, a new ground(s) of rejection is made (see rejection below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11-17, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawley (US 20140102848) 
Pawley discloses:
Claim 1: an assembly (Fig.5-13) comprising:
 first (Fig.6, 24) and second (26) coupling members supported for rotation relative to one another;
 the first coupling member (Fig.6, 24) having a pocket (32) and a locking member (22) received in the pocket, the locking member having an elongated body including a first end portion (portion of 36) and a second end portion (portion of 34), the elongated body being pivotable about a pivot axis (Fig.5, 44) to move the locking member between an engaged position and a disengaged position with respect to the coupling members (¶ [0072]), wherein the end portions are symmetrical with respect to the pivot axis (as shown in Fig.5 the two ends are symmetrical with respect to axis 44); 
an actuator (58) to exert an actuation force on the locking member, by pushing on an underside of the first end portion of the locking member, to move the locking member to the engaged position with respect to the coupling members (Fig.9); and 
a biasing member (60) to exert a biasing force on the locking member in opposition to the actuation force by pushing on an underside of the second end portion of the locking member (¶ [0083]; Fig.9).
Claim 7: wherein: during an absence of the actuation force, the biasing force causes the locking member to move to the disengaged position with respect to the coupling members (Fig.6; and ¶[0072])
Claim 11: wherein: the first coupling member further has a passage (56) in communication with the pocket (32); and the actuator (58) is received within the passage.
Claim 12: wherein: the first coupling member further has a recess (62) in communication with the pocket (32); and the biasing member (60) is disposed in the recess.
Claim 13: wherein: the first coupling member further has a passage (56) in communication with the pocket (32) and a recess (62) in communication with the pocket; the actuator (58) is received within the passage (56); and the biasing member (60) is disposed in the recess (62).
Claim 14: wherein: the first coupling member (24) is a pocket plate (¶[0070]) and the second coupling (26) member is a notch plate (¶[0071]).
Claim 15: wherein: the locking member (22) is a radial locking member (¶[0069]).
Claim 16: wherein: the locking member is a strut (¶[0069])
Claim 17: wherein: the biasing member (60) is a spring and the biasing force is a spring force (¶[0083]).
Claim 20: An assembly (Fig.5-13) comprising:
 first (Fig.6, 24) and second (26) coupling members supported for rotation relative to one another;
 the first coupling member (24) having a pocket (32) and a locking member (32) received in the pocket, the locking member having an elongated body including a first end portion (portion of 36) and a second end portion (portion of 34), the elongated body being pivotable about a pivot axis (Fig.5, 44) to move the locking member between an engaged position and a disengaged position with respect to the coupling members, wherein the end portions are symmetrical with respect to the pivot axis (as shown in Fig.5 the two ends are symmetrical with respect to axis 44; 
an actuator (58) to exert an actuation force on the locking member, by pushing on the first end portion of the locking member towards the second coupling member, to move the locking member to the engaged position with respect to the coupling members (Fig.9); and
 a biasing member (60) to exert a biasing force on the locking member in opposition to the actuation force by pushing on the second end portion of the locking member towards the second coupling member (Fig.9, ¶[0083]).
Claim 21: wherein: during an absence of the actuation force, the biasing force causes the locking member to move to the disengaged position with respect to the coupling members (Fig.6; and ¶[0072]).
Claim 22: wherein: the locking member is movable between the engaged position and the disengaged position with respect to the coupling members by being radially movable outward to the engaged position and radially movable inward to the disengaged position; the actuator exerts the actuation force on the locking member by pushing radially outward on the first end portion of the locking member towards the second coupling member to move the locking member to the engaged position with respect to the coupling members; and 4Serial No. 17/344480Atty. Dkt. No. MEI0365PUSP3Reply to final Office Action of March I, 2022 the biasing member exerts the biasing force on the locking member in opposition to the actuation force by pushing radially outward on the second end portion of the locking member towards the second coupling member (¶ [0072]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawley (US 20140102848) in view of Bird (US 20170204917)
Claim 18: Pawley does not disclose the actuator is a linear actuator. 
	Bird teaches assembly of one-way clutch (abstract) having actuator (Fig.2, 26, 28) is a linear actuator (e.g. the assembly of 26,28 is linear actuator since the assembly would create force in straight line so that armature 28 would exert the force to rocker arm 19 as shown in Fig.2)
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace spring of Pawley with linear actuator as taught by Bird for the purpose of easy to control between the engagement and disengagement position.
	Claim 19: Pawley and Bird disclose the limitation as set forth in claim 18. Besides, Bird teaches wherein: the linear actuator includes a plunger (28) which is movable between an extended position in which the actuation force is present and a retracted position in which the actuation farce is absent (¶ [0026]-[00271]: In response to an electrical current, a coil within the solenoid 26 generates a magnetic field. The magnetic field drives the armature 28 to exert a force on rocker arm 19; and response to
discontinuation of the electrical current, the armature 28 returns to the original position).

Claim 23: Pawley does not disclose the actuator includes a plunger which is axially movable between an extended position in which the actuation force is present and a retracted position in which the actuation force is absent.
Bird teaches wherein: the linear actuator includes a plunger (28) which is axially movable between an extended position in which the actuation force is present and a retracted position in which the actuation farce is absent (¶ [0026]-[00271]: In response to an electrical current, a coil within the solenoid 26 generates a magnetic field. The magnetic field drives the armature 28 to exert a force on rocker arm 19; and response to
discontinuation of the electrical current, the armature 28 returns to the original position).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace spring of Pawley with actuator includes a plunger which is axially movable between an extended position in which the actuation force is present and a retracted position in which the actuation force is absent as taught by Bird for the purpose of easy to control between the engagement and disengagement position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659